DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 6/21/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-5, 13-15 under 35 U.S.C. § 103 as being unpatentable over Ishida et al. (US 2012/0070745 A1) in view of Greulich-Weber (US 2017/0338481 A1); rejection of claims 6-9, 12 under 35 U.S.C. § 103 as being unpatentable over Greulich-Weber in view of Ishida; and rejection of claims 10-11 under 35 U.S.C. § 103 as being unpatentable over Greulich-Weber in view of Ishida and further in view of Lee et al. (US 2015/0017525 A1) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a negative active material and a method for preparing a negative active material comprising, among other things, boron doped in a SiCx matrix, wherein x is 0.3 to 0.6 and the amount of boron present is 0.5 wt% to 1 wt% based on a total weight of the silicon-carbon-based particle.
The closest prior art of record includes Greulich-Weber which discloses doping silicon carbide with boron to adjust sufficient electrical conductivity of the electrode material and that the amount of the dopant depends on the specific additive and the desired doping concentration wherein the electrical conductivity of the electrode material relies on the type and amount of dopant ([0019], [0077]).  However, the closest prior art fails to suggest or render obvious the amount of boron being 0.5 wt% to 1 wt% based on a total weight of the silicon-carbon-based particle.  Further, the prior art does not provide any motivation for one skilled in the art to specifically use the claimed amount of boron in the silicon-carbon-based particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/25/2022